Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 1 of 15 Page ID #:603



    1
    2

    3

    4

    5

    6

    7
                                                   DISTRICT COURT
    8
                                   CENTRAL DISTRICT OF CALIFORNIA
    9
   10 NAZILA NEMAN, an individual; and                              Case No. 2:19-cv-10104-RGK (AFMx)
        BIJAN NEMAN, an individual;
   11                                                               [State Court Case No. 19SMCV002881]
                           Plaintiffs,
   12                                                               [PROPOSED] STIPULATED
                v.                                                  PROTECTIVE ORDER 1
   13
        STATE FARM GENERAL
   14 INSURANCE COMPANY, an Illinois
        corporation; and DOES 1 through 20,
   15 inclusive,

   16                      Defendants.
   17

   18

   19 1.        A.         PURPOSES AND LIMITATIONS
   20           Discovery in this action is likely to involve production of confidential,
   21 proprietary or private information for which special protection from public disclosure

   22 and from use for any purpose other than prosecuting this litigation may be warranted.

   23 Accordingly, the parties hereby stipulate to and petition the Court to enter the

   24 following Stipulated Protective Order. The parties acknowledge that this Order does

   25 not confer blanket protections on all disclosures or responses to discovery and that

   26 the protection it affords from public disclosure and use extends only to the limited

   27

   28   1
         This Stipulated Protective Order is based substantially on the model protective order provided under Magistrate
        Judge Alexander F. MacKinnon’s Procedures.

        LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 2 of 15 Page ID #:604



    1 information or items that are entitled to confidential treatment under the applicable
    2 legal principles.

    3           B.         GOOD CAUSE STATEMENT
    4           This action is likely to involve trade secrets, and other valuable research,
    5 development, commercial, financial, technical and/or proprietary information, as well

    6 as private personal information, for which special protection from public disclosure

    7 and from use for any purpose other than prosecution of this action is warranted. More

    8 specifically, this action may involve the production of State Farm’s pertinent

    9 operational guidelines and State Farm’s underwriting file, which were created with
   10 considerable time and expense. Further, such materials were created and maintained

   11 for a business purpose, and contain unique information to State Farm. Additionally,

   12 such confidential and proprietary materials and information consist of, among other

   13 things, confidential business or financial information, information regarding

   14 confidential business practices, or other confidential research, development, or

   15 commercial information (including information implicating privacy rights of third

   16 parties), private personal information, information otherwise generally unavailable to

   17 the public, or which may be privileged or otherwise protected from disclosure under

   18 state or federal statutes, court rules, case decisions, or common law. Further, this

   19 action is likely to involve the production of Plaintiffs’ confidential healthcare records

   20 as Plaintiffs’ seek damages for loss of enjoyment of property and emotional distress

   21 damages, which include, but it not limited to, stress, anxiety, sleeplessness, worry,

   22 frustration, sadness, and hopelessness.

   23           Accordingly, to expedite the flow of information, to facilitate the prompt
   24 resolution of disputes over confidentiality of discovery materials, to adequately

   25 protect information the parties are entitled to keep confidential, to ensure that the

   26 parties are permitted reasonable necessary uses of such material in preparation for and

   27 in the conduct of trial, to address their handling at the end of the litigation, and serve

   28 the ends of justice, a protective order for such information is justified in this matter.

                                                  2
        LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 3 of 15 Page ID #:605



    1 It is the intent of the parties that information will not be designated as confidential for
    2 tactical reasons and that nothing be so designated without a good faith belief that it

    3 has been maintained in a confidential, non-public manner, and there is good cause

    4 why it should not be part of the public record of this case.

    5           C.         ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
    6                      SEAL
    7           The parties further acknowledge, as set forth in Section 12.3, below, that this
    8 Stipulated Protective Order does not entitle them to file confidential information

    9 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
   10 the standards that will be applied when a party seeks permission from the court to file

   11 material under seal.

   12           There is a strong presumption that the public has a right of access to judicial
   13 proceedings and records in civil cases. In connection with non-dispositive motions,

   14 good cause must be shown to support a filing under seal. See Kamakana v. City and

   15 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors

   16 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,

   17 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good

   18 cause showing), and a specific showing of good cause or compelling reasons with

   19 proper evidentiary support and legal justification, must be made with respect to

   20 Protected Material that a party seeks to file under seal. The parties’ mere designation

   21 of Disclosure or Discovery Material as CONFIDENTIAL does not—without the

   22 submission of competent evidence by declaration, establishing that the material

   23 sought to be filed under seal qualifies as confidential, privileged, or otherwise

   24 protectable—constitute good cause.

   25           Further, if a party requests sealing related to a dispositive motion or trial, then
   26 compelling reasons, not only good cause, for the sealing must be shown, and the relief

   27 sought shall be narrowly tailored to serve the specific interest to be protected. See

   28 Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each

                                                    3
        LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 4 of 15 Page ID #:606



    1 item or type of information, document, or thing sought to be filed or introduced under
    2 seal in connection with a dispositive motion or trial, the party seeking protection must

    3 articulate compelling reasons, supported by specific facts and legal justification, for

    4 the requested sealing order. Again, competent evidence supporting the application to

    5 file documents under seal must be provided by declaration.

    6           Any document that is not confidential, privileged, or otherwise protectable in
    7 its entirety will not be filed under seal if the confidential portions can be redacted. If

    8 documents can be redacted, then a redacted version for public viewing, omitting only

    9 the confidential, privileged, or otherwise protectable portions of the document, shall
   10 be filed. Any application that seeks to file documents under seal in their entirety

   11 should include an explanation of why redaction is not feasible.

   12 2.        DEFINITIONS
   13           2.1        Action: this pending federal lawsuit, entitled Nazila & Bijan Neman v.
   14 State Farm General Insurance Company, Case No. 2:19-cv-10104-RGK (AFMx).

   15           2.2        Challenging Party: a Party or Non-Party that challenges the designation
   16 of information or items under this Order.

   17           2.3        “CONFIDENTIAL” Information or Items: information (regardless of
   18 how it is generated, stored or maintained) or tangible things that qualify for protection

   19 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

   20 Cause Statement.

   21           2.4        Counsel: Outside Counsel of Record and House Counsel (as well as their
   22 support staff).

   23           2.5        Designating Party: a Party or Non-Party that designates information or
   24 items       that it produces in disclosures or in responses to discovery as
   25 “CONFIDENTIAL.”

   26           2.6        Disclosure or Discovery Material: all items or information, regardless of
   27 the medium or manner in which it is generated, stored, or maintained (including,

   28

                                                       4
        LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 5 of 15 Page ID #:607



    1 among other things, testimony, transcripts, and tangible things), that are produced or
    2 generated in disclosures or responses to discovery in this matter.

    3           2.7        Expert: a person with specialized knowledge or experience in a matter
    4 pertinent to the litigation who has been retained by a Party or its counsel to serve as

    5 an expert witness or as a consultant in this Action.

    6           2.8        House Counsel: attorneys who are employees of a party to this Action.
    7 House Counsel does not include Outside Counsel of Record or any other outside

    8 counsel.

    9           2.9        Non-Party: any natural person, partnership, corporation, association or
   10 other legal entity not named as a Party to this action.

   11           2.10 Outside Counsel of Record: attorneys who are not employees of a party
   12 to this Action but are retained to represent or advise a party to this Action and have

   13 appeared in this Action on behalf of that party or are affiliated with a law firm that

   14 has appeared on behalf of that party, and includes support staff.

   15           2.11 Party: any party to this Action, including all of its officers, directors,
   16 employees, consultants, retained experts, and Outside Counsel of Record (and their

   17 support staffs).

   18           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   19 Discovery Material in this Action.

   20           2.13 Professional Vendors: persons or entities that provide litigation support
   21 services (e.g., photocopying, videotaping, translating, preparing exhibits or

   22 demonstrations, and organizing, storing, or retrieving data in any form or medium)

   23 and their employees and subcontractors.

   24           2.14 Protected Material: any Disclosure or Discovery Material that is
   25 designated as “CONFIDENTIAL.”

   26           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   27 from a Producing Party.

   28

                                                      5
        LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 6 of 15 Page ID #:608



    1 3.        SCOPE
    2           The protections conferred by this Stipulation and Order cover not only
    3 Protected Material (as defined above), but also (1) any information copied or extracted

    4 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

    5 Protected Material; and (3) any testimony, conversations, or presentations by Parties

    6 or their Counsel that might reveal Protected Material.

    7           Any use of Protected Material at trial shall be governed by the orders of the
    8 trial judge. This Order does not govern the use of Protected Material at trial.

    9 4.        DURATION
   10           Once a case proceeds to trial, information that was designated as
   11 CONFIDENTIAL or maintained pursuant to this protective order used or introduced

   12 as an exhibit at trial becomes public and will be presumptively available to all

   13 members of the public, including the press, unless compelling reasons supported by

   14 specific factual findings to proceed otherwise are made to the trial judge in advance

   15 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”

   16 showing for sealing documents produced in discovery from “compelling reasons”

   17 standard when merits-related documents are part of court record). Accordingly, the

   18 terms of this protective order do not extend beyond the commencement of the trial.

   19 5.        DESIGNATING PROTECTED MATERIAL
   20           5.1        Exercise of Restraint and Care in Designating Material for Protection.
   21 Each Party or Non-Party that designates information or items for protection under this

   22 Order must take care to limit any such designation to specific material that qualifies

   23 under the appropriate standards. The Designating Party must designate for protection

   24 only those parts of material, documents, items or oral or written communications that

   25 qualify so that other portions of the material, documents, items or communications

   26 for which protection is not warranted are not swept unjustifiably within the ambit of

   27 this Order.

   28

                                                      6
        LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 7 of 15 Page ID #:609



    1           Mass, indiscriminate or routinized designations are prohibited. Designations
    2 that are shown to be clearly unjustified or that have been made for an improper

    3 purpose (e.g., to unnecessarily encumber the case development process or to impose

    4 unnecessary expenses and burdens on other parties) may expose the Designating Party

    5 to sanctions.

    6           If it comes to a Designating Party’s attention that information or items that it
    7 designated for protection do not qualify for protection, that Designating Party must

    8 promptly notify all other Parties that it is withdrawing the inapplicable designation.

    9           5.2        Manner and Timing of Designations. Except as otherwise provided in
   10 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

   11 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

   12 under this Order must be clearly so designated before the material is disclosed or

   13 produced.

   14           Designation in conformity with this Order requires:
   15                      (a)   for information in documentary form (e.g., paper or electronic
   16 documents, but excluding transcripts of depositions or other pretrial or trial

   17 proceedings), that the Producing Party affix at a minimum, the legend

   18 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

   19 contains protected material. If only a portion of the material on a page qualifies for

   20 protection, the Producing Party also must clearly identify the protected portion(s)

   21 (e.g., by making appropriate markings in the margins).

   22           A Party or Non-Party that makes original documents available for inspection
   23 need not designate them for protection until after the inspecting Party has indicated

   24 which documents it would like copied and produced. During the inspection and

   25 before the designation, all of the material made available for inspection shall be

   26 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

   27 it wants copied and produced, the Producing Party must determine which documents,

   28 or portions thereof, qualify for protection under this Order. Then, before producing

                                                     7
        LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 8 of 15 Page ID #:610



    1 the specified documents, the Producing Party must affix the “CONFIDENTIAL
    2 legend” to each page that contains Protected Material. If only a portion of the material

    3 on a page qualifies for protection, the Producing Party also must clearly identify the

    4 protected portion(s) (e.g., by making appropriate markings in the margins).

    5                      (b)   for testimony given in depositions that the Designating Party
    6 identifies the Disclosure or Discovery Material on the record, before the close of the

    7 deposition all protected testimony.

    8                      (c)   for information produced in some form other than documentary
    9 and for any other tangible items, that the Producing Party affix in a prominent place
   10 on the exterior of the container or containers in which the information is stored the

   11 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants

   12 protection, the Producing Party, to the extent practicable, shall identify the protected

   13 portion(s).

   14           5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent
   15 failure to designate qualified information or items does not, standing alone, waive the

   16 Designating Party’s right to secure protection under this Order for such material.

   17 Upon timely correction of a designation, the Receiving Party must make reasonable

   18 efforts to assure that the material is treated in accordance with the provisions of this

   19 Order.

   20 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   21           6.1        Timing of Challenges. Any Party or Non-Party may challenge a
   22 designation of confidentiality at any time that is consistent with the Court’s

   23 Scheduling Order.

   24           6.2        Meet and Confer. The Challenging Party shall initiate the dispute
   25 resolution process under Local Rule 37-1 et seq.

   26           6.3        Joint Stipulation. Any challenge submitted to the Court shall be via a
   27 joint stipulation pursuant to Local Rule 37-2.

   28

                                                      8
        LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 9 of 15 Page ID #:611



    1           6.4        The burden of persuasion in any such challenge proceeding shall be on
    2 the Designating Party. Frivolous challenges, and those made for an improper purpose

    3 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

    4 expose the Challenging Party to sanctions. Unless the Designating Party has waived

    5 or withdrawn the confidentiality designation, all parties shall continue to afford the

    6 material in question the level of protection to which it is entitled under the Producing

    7 Party’s designation until the Court rules on the challenge.

    8 7.        ACCESS TO AND USE OF PROTECTED MATERIAL
    9           7.1        Basic Principles. A Receiving Party may use Protected Material that is
   10 disclosed or produced by another Party or by a Non-Party in connection with this

   11 Action only for prosecuting, defending or attempting to settle this Action. Such

   12 Protected Material may be disclosed only to the categories of persons and under the

   13 conditions described in this Order. When the Action has been terminated, a Receiving

   14 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

   15           Protected Material must be stored and maintained by a Receiving Party at a
   16 location and in a secure manner that ensures that access is limited to the persons

   17 authorized under this Order.

   18           7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless
   19 otherwise ordered by the court or permitted in writing by the Designating Party, a

   20 Receiving            Party     may    disclose   any   information    or   item   designated
   21 “CONFIDENTIAL” only to:

   22                      (a)     the Receiving Party’s Outside Counsel of Record in this Action,
   23 as well as employees of said Outside Counsel of Record to whom it is reasonably

   24 necessary to disclose the information for this Action;

   25                      (b)     the officers, directors, and employees (including House Counsel)
   26 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

   27

   28

                                                        9
        LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 10 of 15 Page ID #:612



     1                      (c)   Experts (as defined in this Order) of the Receiving Party to whom
     2 disclosure is reasonably necessary for this Action and who have signed the

     3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

     4                      (d)   the court and its personnel;
     5                      (e)   court reporters and their staff;
     6                      (f)   professional jury or trial consultants, mock jurors, and
     7 Professional Vendors to whom disclosure is reasonably necessary for this Action and

     8 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

     9                      (g)   the author or recipient of a document containing the information
    10 or a custodian or other person who otherwise possessed or knew the information;

    11                      (h)   during their depositions, witnesses, and attorneys for witnesses, in
    12 the Action to whom disclosure is reasonably necessary provided: (1) the deposing

    13 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they

    14 will not be permitted to keep any confidential information unless they sign the

    15 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

    16 agreed by the Designating Party or ordered by the court. Pages of transcribed

    17 deposition testimony or exhibits to depositions that reveal Protected Material may be

    18 separately bound by the court reporter and may not be disclosed to anyone except as

    19 permitted under this Stipulated Protective Order; and

    20                      (i)   any mediator or settlement officer, and their supporting personnel,
    21 mutually agreed upon by any of the parties engaged in settlement discussions.

    22 8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
    23           OTHER LITIGATION
    24           If a Party is served with a subpoena or a court order issued in other litigation
    25 that compels disclosure of any information or items designated in this Action as

    26 “CONFIDENTIAL,” that Party must:

    27                      (a)   promptly notify in writing the Designating Party. Such
    28 notification shall include a copy of the subpoena or court order;

                                                        10
         LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 11 of 15 Page ID #:613



     1                      (b)   promptly notify in writing the party who caused the subpoena or
     2 order to issue in the other litigation that some or all of the material covered by the

     3 subpoena or order is subject to this Protective Order. Such notification shall include

     4 a copy of this Stipulated Protective Order; and

     5                      (c)   cooperate with respect to all reasonable procedures sought to be
     6 pursued by the Designating Party whose Protected Material may be affected.

     7           If the Designating Party timely seeks a protective order, the Party served with
     8 the subpoena or court order shall not produce any information designated in this action

     9 as “CONFIDENTIAL” before a determination by the court from which the subpoena
    10 or order issued, unless the Party has obtained the Designating Party’s permission. The

    11 Designating Party shall bear the burden and expense of seeking protection in that court

    12 of its confidential material and nothing in these provisions should be construed as

    13 authorizing or encouraging a Receiving Party in this Action to disobey a lawful

    14 directive from another court.

    15 9.        A     NON-PARTY’S           PROTECTED         MATERIAL        SOUGHT       TO    BE
    16           PRODUCED IN THIS LITIGATION
    17                      (a)   The terms of this Order are applicable to information produced by
    18 a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

    19 produced by Non-Parties in connection with this litigation is protected by the

    20 remedies and relief provided by this Order. Nothing in these provisions should be

    21 construed as prohibiting a Non-Party from seeking additional protections.

    22                      (b)   In the event that a Party is required, by a valid discovery request,
    23 to produce a Non-Party’s confidential information in its possession, and the Party is

    24 subject to an agreement with the Non-Party not to produce the Non-Party’s

    25 confidential information, then the Party shall:

    26                            (1)   promptly notify in writing the Requesting Party and the
    27 Non-Party that some or all of the information requested is subject to a confidentiality

    28 agreement with a Non-Party;

                                                        11
         LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 12 of 15 Page ID #:614



     1                            (2)   promptly provide the Non-Party with a copy of the
     2 Stipulated Protective Order in this Action, the relevant discovery request(s), and a

     3 reasonably specific description of the information requested; and

     4                            (3)   make the information requested available for inspection by
     5 the Non-Party, if requested.

     6                      (c)   If the Non-Party fails to seek a protective order from this court
     7 within 14 days of receiving the notice and accompanying information, the Receiving

     8 Party may produce the Non-Party’s confidential information responsive to the

     9 discovery request.          If the Non-Party timely seeks a protective order, the Receiving
    10 Party shall not produce any information in its possession or control that is subject to

    11 the confidentiality agreement with the Non-Party before a determination by the court.

    12 Absent a court order to the contrary, the Non-Party shall bear the burden and expense

    13 of seeking protection in this court of its Protected Material.

    14 10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    15           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    16 Protected Material to any person or in any circumstance not authorized under this

    17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

    18 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

    19 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

    20 persons to whom unauthorized disclosures were made of all the terms of this Order,

    21 and (d) request such person or persons to execute the “Acknowledgment and

    22 Agreement to Be Bound” that is attached hereto as Exhibit A.

    23 11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    24           PROTECTED MATERIAL
    25           When a Producing Party gives notice to Receiving Parties that certain
    26 inadvertently produced material is subject to a claim of privilege or other protection,

    27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

    28 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                       12
         LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 13 of 15 Page ID #:615



     1 may be established in an e-discovery order that provides for production without prior
     2 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

     3 parties reach an agreement on the effect of disclosure of a communication or

     4 information covered by the attorney-client privilege or work product protection, the

     5 parties may incorporate their agreement in the stipulated protective order submitted

     6 to the court.

     7 12.       MISCELLANEOUS
     8           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
     9 person to seek its modification by the Court in the future.
    10           12.2 Right to Assert Other Objections. By stipulating to the entry of this
    11 Protective Order, no Party waives any right it otherwise would have to object to

    12 disclosing or producing any information or item on any ground not addressed in this

    13 Stipulated Protective Order. Similarly, no Party waives any right to object on any

    14 ground to use in evidence of any of the material covered by this Protective Order.

    15           12.3 Filing Protected Material. A Party that seeks to file under seal any
    16 Protected Material must comply with Local Civil Rule 79-5. Protected Material may

    17 only be filed under seal pursuant to a court order authorizing the sealing of the specific

    18 Protected Material at issue. If a Party’s request to file Protected Material under seal

    19 is denied by the court, then the Receiving Party may file the information in the public

    20 record unless otherwise instructed by the court.

    21 13.       FINAL DISPOSITION
    22           After the final disposition of this Action, as defined in paragraph 4, within 60
    23 days of a written request by the Designating Party, each Receiving Party must return

    24 all Protected Material to the Producing Party or destroy such material, except in order

    25 to comply with laws or regulations concerning disclosure, or in the conduct of the

    26 Parties’ communications with attorneys, financial advisors or auditors or insurers, or

    27 in the conduct of the Parties’ business including without limitation disclosure by State

    28 Farm to its reinsurers, counsel and auditors. As used in this subdivision, “all Protected

                                                   13
         LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 14 of 15 Page ID #:616



     1 Material” includes all copies, abstracts, compilations, summaries, and any other
     2 format reproducing or capturing any of the Protected Material. Whether the Protected

     3 Material is returned or destroyed, the Receiving Party must submit a written

     4 certification to the Producing Party (and, if not the same person or entity, to the

     5 Designating Party) by the 60 day deadline that (1) identifies (by category, where

     6 appropriate) all the Protected Material that was returned or destroyed and (2) affirms

     7 that the Receiving Party has not retained any copies, abstracts, compilations,

     8 summaries or any other format reproducing or capturing any of the Protected Material.

     9 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
    10 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

    11 correspondence, deposition and trial exhibits, expert reports, attorney work product,

    12 and consultant and expert work product, even if such materials contain Protected

    13 Material. Any such archival copies that contain or constitute Protected Material

    14 remain subject to this Protective Order as set forth in Section 4 (DURATION).

    15 14.       VIOLATION
    16           Any violation of this Order may be punished by appropriate measures
    17 including, without limitation, contempt proceedings and/or monetary sanctions.

    18

    19 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

    20

    21 DATED: 7/16/2020

    22

    23

    24
       ____________________________________________________
    25 ALEXANDER F. MacKINNON
    26 United States Magistrate Judge

    27

    28

                                                14
         LEGAL\47458125\1
Case 2:19-cv-10104-RGK-AFM Document 27 Filed 07/16/20 Page 15 of 15 Page ID #:617



     1                                       EXHIBIT A
     2
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3

     4 I, ___________________________________________________ [print or type full

     5 name], of ____________________________________________________ [print or

     6 type full address], declare under penalty of perjury that I have read in its entirety and

     7 understand the Stipulated Protective Order that was issued by the United States

     8 District Court for the Central District of California on [date] in the case of Nazila &

     9 Bijan Neman v. State Farm General Insurance Company, Case No. 2:19-cv-10104-
    10 RGK (AFMx). I agree to comply with and to be bound by all the terms of this

    11 Stipulated Protective Order and I understand and acknowledge that failure to so

    12 comply could expose me to sanctions and punishment in the nature of contempt. I

    13 solemnly promise that I will not disclose in any manner any information or item that

    14 is subject to this Stipulated Protective Order to any person or entity except in strict

    15 compliance with the provisions of this Order. I further agree to submit to the

    16 jurisdiction of the United States District Court for the Central District of California

    17 for enforcing the terms of this Stipulated Protective Order, even if such enforcement

    18 proceedings occur after termination of this action.

    19 I hereby appoint _________________________________ [print or type full name]

    20 of _______________________________________________ [print or type full

    21 address and telephone number] as my California agent for service of process in

    22 connection with this action or any proceedings related to enforcement of this

    23 Stipulated Protective Order.

    24 Date: ___________________

    25 City and State where sworn and signed: ___________________________________

    26 Printed name: ________________________________________________________

    27 Signature: ___________________________________________________________

    28


         LEGAL\47458125\1
